Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21 and 22 are directed to apparatus that do not recite a mobile device application that: 
(a) receives an RGB image of a testing device for performing a selected medical test function from a camera of a mobile device, the RGB image including a plurality of pixels each having an RGB value associated therewith; 
(b) identifies by a selected medical test function RGB color values for the plurality of pixels of the RGB image, wherein a portion of the plurality of pixels represents a test line of the imaging device; 
(c) determines by a selected medical test function certain ones of the plurality of pixels of the RGB image to have RGB color values that define the certain ones of the plurality of pixels as outliers based on the identification of the RGB color values; 
(d) discard by a selected medical test function the certain ones of the plurality of pixels determined to be outliers from remaining pixels of the plurality of pixels;  
(e) create by the selected medical test function a normalized value from the RGB color values of the remaining pixels, wherein the normalized value is created relative to a particular color of the red, green and blue color values of the RGB color values, wherein the particular color is associated with the test line of the testing device; and 
(f) compare by the selected medical test function the normalized value to a normalized control value stored on a server. 
Furthermore, the system of new claim 22 does not include the server and its associated functions recited in the system of claim 1. 
New claims 21 and 22 are distinct from claim 1 and would be subject to a restriction requirement in view of the differences noted above between claims 1, 21, and 22. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague. In line 3, the phrase “for performing a medical test data responsive to a request for the test data” is confusing because it is not clear as to what “performing a medical test data” entails. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

7.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776).  
Lukkarinen et al. teach methods of testing for the presence, absence, or
concentration a biomarker or biomarkers using images of the test by a smartphone (i.e.,
image analysis of medical test results; see the abstract; page 1, lines 1-10; pages 2-3;
Fig. 2B and accompanying legend; page 10, line 10 to page 11, line 2).
Lukkarinen et al. teach that their methods may employ a server 220 (also
referred to as “centralized analyzing application”) together with a mobile device
executable application. The server is capable of data exchange with the mobile device
executable application in order to perform the tests for one or more biomarkers (see,
e.g., abstract, pages 1-2; page 8, lines 13-16; page 10, lines 1-16; page 11, lines 3-27;
page 20, lines 10-17). For example, images taken using the camera of the mobile
device can be forwarded to the server. See page 10, line 10 to page 12, line 29; page
13, lines 1-7; page 23, lines 22-35; and Fig. 5. More particularly, the information
received by the server may be an image of a POC test strip after the test strip has been
used (i.e., receiving, at the server, an image of the testing device from the mobile device
application). See page 1, lines 20-24; page 3, lines 10-11; page 10, lines 10-16; pages
24-27, Figs. 1 and 3, page 5, lines 17-34. 
	Additionally, Lukkarinen et al. also teach that the server may contain an image
processing unit that receives additional information to determine the purpose of the test,
such as by means of a barcode or the user may have been prompted to select the
purpose or to input some identification information of the test (i.e., receiving, at a server, information from a mobile device application regarding test results from a test performed
using a testing device; see page 20, lines 1-9 and page 11, lines 3-27).
The testing device is a test strip that includes antibodies (i.e., an immunoassay
test strip; see Fig. 1; page 6, lines 9-29; pages 25-26; claims 1 and 4). The test of the
invention may identify a plurality of biomarkers (page 8, lines 13-16).
Lukkarinen et al. further teach that the mobile device comprises an analyzer tool
that when activated by the user is capable of activating the camera to take a picture of
the testing device (see page 3; page 10, line 33 to page 11, line 15; page 12, lines 24-
36; page 16, lines 26-31).
Additionally, Lukkarinen et al. teach that their mobile device application may
include a user interface for starting the analyzer tool and for outputting results (page 2,
lines 25-26; page 3, lines 1-9; page 10, lines 20-21; page 11, lines 3-6; page 12, lines
24-26; page 13, lines 4-6; page 16, lines 26-31; page 20, lines 10-17; page 21, line 3;
claim 13). For example, the user interface may allow the user to select amongst
different use options of the tool (ibid at page 12).
Lukkarinen et al. further teach that the server is configured to perform image
processing on the images, including using adaptive thresholding to bring out pixels that
are darker than most of the surrounding pixels in order to find the reaction line area and
background areas on the test strip (i.e., determine color values for a plurality of pixels of
the image; see page 14, line 27 to page 15, line 5, and Fig. 3). It is noted that
Lukkarinen et al. refer here to black, white and gray, which would be considered “color
values” when this terminology is given its broadest reasonable interpretation;
Lukkarinen refer here to “even-colored backgrounds’. Furthermore, the reference elsewhere explicitly teaches that changes in color can be used for detecting the results of the test (page 5, lines 31-33; page 6, lines 1-7). 
	While Lukkarinen et al. do not use the specific claim language of determining
certain pixels as “outliers” or of discarding the outliers (as recited in claim 1), as above
the reference teaches, “using a threshold value” to “bring out” (i.e. determine) pixels that
are darker than most of the surrounding pixels (paragraph bridging pages 14-15).
Therefore, it is clear that the reference is discarding pixels that are excluded by the
threshold. The pixels that are brought out using the threshold are then used to calculate
the reaction level (ibid and page 15). The pixels that do not satisfy the applied threshold
read on the instantly recited “outliers”.
When the reaction lines are found, the grey levels (values) of the boxes are
obtainable; one can then use four mean grey levels to calculate a mean reaction level
(i.e., normalizing the color values into a normalized color value; see pages 15-18; Fig.
6, step 610; Fig. 7, step 713). In particular, the reaction level is normalized in that it is
obtained by taking into account the reaction line as well as background data.
Additionally, the reaction level may be said to be normalized in that the measured test
strip data is converted from imaged pixel data into analyte concentration level.
Lukkarinen et al. further teach that the server apparatus can then compare the
reaction level (normalized value) to limits, such as a normal level, thereby reading on a
control value as claimed. See page 7, lines 10-13; page 18, line 30 to page 19, line 6;
page 7, line 34 to page 8, line 7; page 9, lines 27-33.
For example, the reaction level can be compared to levels of 350 nmol/ml or 700
nmol/l. Lukkarinen et al. convey comparing the amount of a biomarker to a normal level, which the ordinary artisan would immediately understand to refer a normal level of that
biomarker, i.e. a control value that is particular to the particular medical test being run.
Lukkarinen et al. further teach that the server apparatus can then output a
corresponding test result and/or a conclusion drawn from the test results (ibid and Fig.
6, steps 611-612; page 2, steps d)-e); page 7, lines 7-13; page 7, lines 17-21; page 7,
line 32 to page 8, line 7).
The mobile device application is configured to then receive the test results from
the server, thereby helping the user to detect the physiological status of the patient or
pet (i.e., providing by the server a condition indicator; see page 2; page 10, lines 10-16;
page 20; and also at Fig. 6, steps 611-612; page 2, steps d)-e); page 7, lines 7-21; page
7, line 32 to page 8, line 7). More particularly, the test results may indicate the presence
or absence of biomarkers which are measured and evaluated as indicators of normal or
pathogenic processes (ibid and page 7, line 32 to page 9; claim 1).
Lukkarinen et al. for example teach outputting conclusions regarding ovulation
based on a certain concentration of progesterone (page 7, lines 17-21) or regarding the
subject’s stress level (page 9, lines 27-33). Both of these would read on providing a
condition indicator, wherein the condition indicator indicates the likelihood of the
presence of a medical condition. However, the reference contemplates various other
biomarkers and medical conditions/ dysfunctions (pages 8-9).
Lukkarinen et al. therefore teaches a system substantially as claimed in which
the server is configured to compare the test result/ reaction level to limits, such as a
normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in
that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8,
line 7; page 9, lines 27-33.
Lukkarinen et al. differs from the claimed invention in that the reference fails to
specifically teach that the testing device includes a plurality of immunoassay test strips.
Lukkarinen et al. do suggest detecting a plurality of biomarkers/ biomarker tests (see
especially the abstract, pages 1-2, 5, and 7-10; page 20, lines 10-17), but do not teach
a single device having a plurality of test strips.
	Lukkarinen et al. also differs from the claimed invention in that although the
reference teaches that the mobile device app comprises a user interface for starting the
analyzer tool, e.g. to allow the user to select amongst different use options of the tool,
the reference does not specifically teach that the mobile device app is configured to
provide a plurality of selectable medical test functions as options in the user interface,
receive a selection of one of the selectable medical test functions, and switch between
tests within the mobile device application based on the selection. Furthermore,
Lukkarinen et al. while teaching a server configured to exchange data with the mobile
device, does not specify that the server is configured to receive a transmitted message
including the selection of one of the selectable medical test functions; or that the
comparing to the control value is based on the selection of one of the plurality of
medical test functions.
Furthermore, while Lukkarinen et al. teach that that changes in color can be
used for detecting the results of the test, the reference does not specify RGB color, and
therefore does not specifically teach receiving an RGB image, identifying RGB color
values for a plurality of pixels in a test line region, determining RGB color values, or creating a normalized color value relative to a particular color of RGB color values.
Lukkarinen does not expressly refer to determining and discarding pixel “outliers”
(although the methods of Lukkarinen do appear to teach this feature, in teaching pixel
thresholding).
In other words, Lukkarinen et al. teach ultimately arriving at a single test result
level based on the processed image, but do not teach that the level is obtained
according to the detailed steps claimed.
Burg et al. teach a test strip device (diagnostic instrument 10) containing a
plurality of immunoassay test strips 14 (Fig. 1, [0047]). This allows for a single patient
sample to be tested for a variety of diseases and patient conditions, so as to increase
the likelihood that a variety of conditions may be identified during a testing activity
[0046], [0048]. Burg et al. teach that their test strip device is configured so that a digital
image of the device may be captured using for example a smart phone [0051].
Burg et al. also teach using a camera to capture digital images of the test strips
in color [0010], [0014]-[0015], in which the color images may be in the RGB color space
[0027]-[0029], [0049], [0074], [0079], [0104]-[0105], [0114], [0119], [0123], [0124], Figs
10-12.
	Additionally, Burg et al. teach that the test strips can include an unique
identification label (UID) 24 that may contain certain identification information about the
test strip 10, such as a list of the analytes that are best tested and other identifying
information ([0050] and Fig. 1). The UID may be associated with information that is
stored elsewhere, such as a server. The identification information may be used in
validation processes to ensure the diagnostic instrument 10 is suitable for the tests being performed and to ensure that it is safe to use, in good working condition, or to
resolve other issues which may impact quality and reliability of the test results.
Brown also pertains to an analogous test strip system having a mobile device
application (software application of smartphone) by which a user uploads data to a
server, including for example uploading an image of the test strip medium to the server
(see especially the abstract, [0007], [0016], [0025], [0028], [0031]-[0033], [0036]-[0037],
[0045]-[0046], [0073]). The user launches the mobile application and then may
select/identify the test type ([0055]-[0056], Fig. 3, [0043], [0087]), which may then be
uploaded to the server from the phone [0046], [0033]. Brown contemplate medical
testing (see, e.g., [0004], [001 7]-[0018], [0033]-[0044], [0087]), such that the reference
fairly teaches a plurality of test types that are “selectable medical test functions’.
	Similarly, Ozcan et al. also teach methods that take advantage of a mobile phone
having a camera for reading rapid diagnostic tests (RDTs), such as lateral flow tests/
immunochromatographic strip tests. See abstract and [0005], [0009]. Ozcan et al. teach
a mobile phone application having a user interface through which a user can be
provided with a pull-down menu of pre-configured RDT tests that the user can browse
and select the appropriate test kit [0064], Fig. 7C. Ozcan et al. further teach that when
the user decides on a new test, the mobile device app accesses the camera, making
clear that the mobile device app is configured to receive the user selection [0065].
Furthermore, after the user selects the type of test (see Fig. 7C) then the mobile app
user interface displays information relating to the selected test (Fig. 7E), thereby
reading on the mobile app being configured to “switch” between tests based on the
selection, in that the mobile app displays information based on the type of test (e.g., malaria test) that was selected by the user. The test results may be sent to a remote
server 90 (see, e.g., [0066]). Ozcan et al. also contemplate medical testing (see, e.g.,
abstract, [0003], [0005], [0064]), such that the reference in teaching a plurality of
selectable test kits thereby fairly teaches a plurality of selectable medical test functions.
Ozcan et al. further teach that “the average column pixel intensity per row is
obtained” and “every pixel that is less than 90% of this value is zeroed in order to
remove the parts of the image which do not carry any useful information such as the
background” [0060], thereby reading on determining and discarding outlier pixels.
Myers et al. also pertains to test strip systems which may be read using a mobile
device (abstract, page 6, Fig. 1), in which a color change of the capture area on the test
strip is used to indicate the presence of target analyte (paragraph bridging pages 3-4).
Specifically, the color change may be determined as RGB values (paragraph bridging
pages 10-11, page 16; Fig. 1).
	Additionally, Myers further teach that a particular marker may prompt color
analysis data for a particular color region to read (page 16, first paragraph). For
example, for a particular the color analysis might involve reading the Green and Blue
channels (i.¢., particular colors). The color value of the responsive region may be scaled
(i.e., a normalized color value is created relative to a particular color of the RGB color
values; ibid). See also paragraph bridging pages 10-11 discussing transforming the hue
measurements (e.g. RGB measurements) into a value with units, for example ng/ml,
which is indicative of the concentration of target analyte in the sample. Myers teach that
the color value may be scaled (page 16, first paragraph), i.e. a normalized color value.
Mott et al. also pertains to imaging of test strips, and teach due to potential
inaccuracies in spot location, fuzzy spot boundaries, or imaging sensor noise, some of
the pixels contained within a selected area should not be included [0058]. Mott et al.
teach discarding the ten percent brightest pixels and the ten percent darkest pixels
inside the spot area. Thus, Mott fairly teaches discarding outlier pixels in the test region.
It is noted that although the test regions of the test strips of Mott are shaped in the form
of spots, these test regions are analogous to the test lines of Lukkarinen.
Therefore, it would have been obvious to one of ordinary skill in the art to employ a testing device that includes a plurality of immunoassay test strips, as taught by Burg et al., when performing the methods of image analysis of a test strip of Lukkarinen et al. so that a single sample from the patient could be simultaneously tested for multiple diseases and/or patient conditions, rather than having to separately run and image a plurality of individual test strips. Moreover, one skilled in the art would have been motivated to combine the reference teachings as claimed since Lukkarinen et al. does envision performing tests for multiple biomarkers. One skilled in the art would have had a reasonable expectation of success because Burg et al. indicate that their multi-test strip device is capable of being imaged by a smart phone, which is the same image analysis capture method used by Lukkarinen et al.
It would have been further obvious to arrive at the claimed invention by configuring the user interface of the Lukkarinen et al. mobile device application so that the user can select/input the appropriate test to be run and switch between tests based on the selection, whereby this selection is received by the mobile device app, resulting in the mobile app then displaying information to the user that is representative of the selected test (i.e., “switching” between tests), and the user selection is also transmitted to the server. Concomitantly, it would have been obvious to configure the server of Lukkarinen et al. so that it can receive this transmitted information about the user’s selection of the appropriate type of test run. One skilled in the art would have been motivated to do this by applying the known techniques of Brown and Ozcan et al., who each teach mobile device apps for imaging test strips whereby the user enters information about the type of test to be run in order to improve the similar system of Lukkarinen et al.; and one skilled in the art would have been further motivated to configure the mobile device app and server of Lukkarinen et al. in this manner so that it is clear what type of test(s) the user is conducting and so that the user is presented with information by the mobile app that is tailored to the selected test(s), e.g. malaria testing. This would be particularly pertinent to the system of Lukkarinen et al. who contemplate that the test of their invention may identify a plurality of possible different biomarkers (page 8, lines 13-16; claim 6), as well as to the modified system of Lukkarinen and Burg which similarly involves a plurality of test strips/ tests. As such, configuring the user interface of the mobile device app so as to present the user with possible tests to be run and receiving the user selection for transmission to the server, with presentation of information back to the user, would avoid uncertainty as to what particular medical test(s) are being performed.
It would have been further obvious to receive color images that are RGB color images, and likewise to determine and normalize RGB color values because of the art-recognized suitability of RGB color for the same purpose of detecting color changes. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in Lukkarinen), one of ordinary skill in the art would have found it obvious to select RGB color as a known means of detecting, storing, and manipulating color changes observed on the test strip.
One skilled in the art would have had a reasonable expectation of success as Lukkarinen already contemplate that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).
With respect to the creation of a normalized RGB color value relative to “a particular color’, it would have been further obvious to arrive at this feature by applying the known technique as taught by Myers, who teach that a single value can be created using for example only green and blue channels. One skilled in the art would have been motivated to do this because of the art-recognized suitability of using a single color channel in order to associate image data with a particular marker so that the test results for that marker can be readily interpreted based on a particular color (as in Myers).
With respect to determination and discarding of pixel outliers in a test line region, as discussed above, Lukkarinen does not expressly refer to determining and discarding pixel “outliers” in a test line region (although the methods of Lukkarinen do appear to teach this feature in teaching pixel thresholding). Furthermore, such features were well-known in the prior art: for example, Mott et al. teach discarding the ten percent brightest pixels and the ten percent darkest pixels inside the spot area [0058]. Thus, Mott fairly teaches discarding outlier pixels in the test region. 
Therefore, it would also have been obvious to determine and discard outlier pixels in a test line region as claimed by applying the known techniques of Ozcan et al. and/or Mott et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott). It would have been obvious to discard outlier pixels from within the test lines by adapting the known technique of Mott et al. of discarding the ten percent brightest pixels and the ten percent darkest pixels inside the test area, which in the case of Lukkarinen is a test line, so that inaccuracies may be avoided.
It is also noted that although Lukkarinen does teach normalized color values as discussed above, Mott also provides further emphasis of such a technique, in teaching computing the mean reflected intensity as the value most representative of the color intensity of the spot [0058]. In other words, Mott teaches averaging the pixels within the test region (after subtracting twenty percent of the pixels as outliers, to avoid inaccuracies), thereby creating a normalized value of the remaining pixels. This mean normalized value for the sample region is then compared to that of a control region, in order to indicate the presence of one or more targets in the sample [0038], [0045], [0061].
Accordingly, it would also have been obvious to arrive at the claimed steps of creating a normalized value as claimed, by applying the known technique of Mott of averaging pixels in the test region (which is a test line in the case of Lukkarinen) as a known way of manipulating test strip image data in order to successfully interpret the results of the test. 
Accordingly, it would have been further obvious to determine and discard pixels determined to be outliers in the test line region by applying the known technique for example of either Ozcan et al. or Mott et al., so that only valid data are used in the analysis and unwanted parts of the image that might not contribute useful information do not interfere with the analysis.
With respect to the recitation that comparing by the server to a control level is“based on the selection of one of the plurality of medical test functions’, it would have been further obvious to arrive at this feature by configuring the server to compare a test result to a control level for the particular medical test being conducted (i.e., the particular biomarker being tested for). As above Lukkarinen et al. make clear that their server apparatus can compare the reaction level (single value) to limits, such as a normal level, thereby reading on a control value; and the ordinary artisan would have found it obvious to compare to a normal level of the particular biomarker being measured. When configuring the system to allow the user to select the test to be performed as analyzed in detail above, it would have been further obvious to take this information into account and to compare against a control value relevant to that selected test, i.e. a control value for the biomarker being assayed, depending on the user-selected test. One would have been motivated to do this in order to determine if the results of the test are normal for the particular test being run, or alternatively if the measured level is abnormal for the test. 
With respect to claim 2, Lukkarinen et al. teach test strips comprising a sample pad (page 26, item 4), a conjugate pad containing particles for labeling antibody or analyte (page 26, items 3 and 5) and a membrane having viewable/ visible test and control lines (page 26, item 6). See also pages 26-27 and Fig. 1.
With respect to claim 3, Lukkarinen et al. teaches as above that the server is capable of data exchange with the mobile device having an executable application for performing tests for one or more biomarkers (see, e.g., abstract, page 1, lines 8-10; page 2, lines 1-3; page 8, lines 13-16; page 10, lines 10-16; page 11, lines 3-27). The app is configured to receive results from the server (page 10, lines 10-16).
However, Lukkarinen et al. does not specify that the server is configured to provide the app with data relating to each of a plurality of selectable test functions. 
Burg et al. also pertains to systems for imaging of test strips, whereby the test strip can include an unique identification label (UID) 24 that may contain certain identification information about the test strip 10, such as a list of the analytes that are best tested and other identifying information ([0050] and Fig. 1). The UID may be associated with information that is stored elsewhere, such as a server. The identification information may be used in validation processes to ensure the diagnostic instrument 10 is suitable for the tests being performed and to ensure that it is safe to use, in good working condition, or to resolve other issues which may impact quality and reliability of the test results.
In addition, Brown also teaches that a set of instructions for a test may be downloaded to a smart phone app from a server ([0031]; see also at [(0028]), thereby reading on data/ application data relating to a medical test functions. Similarly, Brown teaches that a message regarding the test the user is performing can be sent from the server to the smart phone [0033]. For example, messages relating to recalls or to indicate a strip is from a bad lot or is expired may be sent from the server ([0037], [0039], [0061]) which would also read on data/ application data relating to a medical test functions. 
It would have been obvious to one of ordinary skill in the art to configure the server of Lukkarinen et al. so as to be able to provide additional information regarding the tests to be performed to the mobile application so that the end user could readily obtain information such as what analytes a test strip will test for, whether a test strip is expired or if the test strip is in good working condition, and/or instructions for performing the particular test(s) to be completed by the user. More particularly, it would have been further obvious to one of ordinary skill to configure the server to provide, to the mobile device application, data/ application pertaining to the plurality of medical test functions in order to provide the user with a set of instructions for performing the particular test(s) to be completed by the user, thereby aiding the user in performing the test(s). As another example, one skilled in the art would have been motivated to configure the server to transmit such information to the mobile app for validation purposes in order to assure the quality and reliability of the test results; and/or to aid the user in performing the test(s) by providing instructions. 
One skilled in the art would have had a reasonable expectation of success as the server of Lukkarinen et al. is capable of exchanging information with the mobile app, and furthermore because Burg et al. and Brown pertain to the same type of testing device exemplified in Lukkarinen et al. (i.e., a test strip device). 
With respect to claims 5-7, Lukkarinen et al. teach that the test results can be quantitative or qualitative, for example in the form of exact biomarker concentrations (i.e., quantitative result, also reading on “reaction rating” when this terminology is given its broadest reasonable interpretation) or in the form of a low or high amount of biomarker, or the presence or absence of a biomarker (i.e., qualitative result). See page 7, lines 3-12.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776) as applied to claim 1 above, and further in view of Van Roosmalen et al (WO 2016/079219). 
Lukkarinen et al., Brown, Ozcan et al., Myers et al., and Mott et al. are as discussed in detail above, which teach a method substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, the references do not specify that the control value is a normalized value of a dataset from previously conducted tests stored on a database (as in instant claim 4).
Van Roosmalen et al. also pertains biomarker testing in which normalized control
values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31).
Furthermore, the reference teaches that the normal control level can be a database of determinant patterns from previously tested subjects (page 79, lines 12-19; and see also at page 78, lines 14-24; and at page 44, line 31 to page 45, line 9).
It would have been obvious to apply the known technique of Van Roosmalen et al. of using a control value that is obtained from previously tested subjects, stored in a database in order to achieve the same purpose, namely to provide a point of comparison against which test results may be compared in order to interpret the significance of the test results. Put another way, although Lukkarinen et al. do not specify how their control value(s) were originally derived, one skilled in the art would have found it obvious to derive control value(s) by testing normal control subjects as a known way of obtaining appropriate control values(s). Additionally, although Van  Roosmalen et al. do teach normalized control values, it is noted that Lukkarinen et al. also teach normalization of pixel image data into analyze concentration levels, and so it would have been obvious to similarly normalize the control level into molar concentration units to facilitate direct comparison with the normalized test results. 
Furthermore, one skilled in the art would have had a reasonable expectation of success in storing the normalized control values in a database as Lukkarinen et al. indicate that their server apparatus may contain a database as well as memory for storing information and data (page 23). 

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776) as applied to claim 2 above, and further in view of Wang et al (US 7,090,802 B1). 
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. are as discussed in detail above. Lukkarinen et al. and Burg et al. each teach pregnancy testing (Lukkarinen at page 1, lines 14-15; page 8, line 30; page 9, lines 5-10; Burg at [0046]). 
However, the references fail to specifically teach a test line that includes an antibody suitable for binding with hCG.
Wang et al. teach a multi-test strip device (Figure 12) for testing a sample for a plurality of hormones, including hCG which can be used to determine pregnancy (col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20). To detect the hormones, an antigen-specific antibody capable of interacting with each hormone is included on a testing zone (abstract, col. 4, lines 44-49; col. 5, lines 2-6 and 56-60; col. 7, lines 37-44; col. 12, lines 2-12; col. 13, lines 27-
32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an antibody suitable for binding with hCG, as taught by Wang et al, in a test line of one of the plurality of immunoassay test strips of Lukkarinen et al., as modified by Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al, in order to detect this biomarker of recognized clinical importance, and specifically so that the prior art method could be adapted for the purpose of determining pregnancy (as is contemplated by Lukkarinen and Burg). Furthermore, Lukkarinen teaches detection of pregnancy (Lukkarinen at page 9, lines 5-14) and the skilled artisan would employ the appropriate antibody to detect the desired antigen, such as hCG. One skilled in the art would have had a reasonable expectation of success because (1) Wang indicates that it is possible to detect hCG using an antibody specific therefor in a test strip format, and (2) Lukkarinen further indicate that their methods can be used to detect “any biomarkers which have been associated with disorders”, including pregnancy (Lukkarinen at page 9, lines 5-14). 
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776) as applied to claim 2 above, and further in view of Reed et al. (U.S. 2017/0059566 A1, of record) and Lanciotti et al. (““Genetic and Serologic Properties of Zika Virus Associated with an Epidemic, Yap State, Micronesia, 2007” Emerging Infectious Diseases, www.cdc.gov/eid, Vol. 14, No. 8, August 2008, pages 1232-1239, DOI: 10.3201 /eid1408.080287).
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al. are as discussed in detail above, which teach a method substantially as claimed but which fail to specifically teach that a test line of at least one of the plurality of test strips includes Zika virus antigen.
Reed et al. teach an immunoassay test strip device for detection of infectious agents including Zika virus [0102], [0082]. Reed et al. teach how the infectious agents may be detected by providing mobilizable anti-lgM or IgG antibody in the label zone ([0013] and [0015]) together with antigens capable of binding with antibodies directed against the infectious agent which are positioned in a test line ([O006], [0014], [0016], [0074]-[0075], [0078]). As above, Reed et al. contemplate that the infectious agent may
be Zika virus [0102]. 
Similarly, Lanciotti et al. teach that Zika virus is a mosquito-borne flavivirus responsible for a 2007 epidemic (abstract) and further teach that infected individuals had antibodies to the virus, which could be detected by serologic testing using Zika virus antigen (see especially page 1233, “Analysis of Patient samples” and pages 1233-1234, “Serologic testing’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zika virus antigen, as taught by Reed et al or Lanciotti et al, at a test line of at least one of the plurality of immunoassay test strips of Lukkarinen et al., as modified by Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al, in order to allow for detection of antibodies to Zika virus, and thereby detect infection with this virus which was of recognized clinical importance, being known to be responsible for epidemic disease in humans. In particular, both Reed and Lanciotti indicate that Zika virus infection may be detected by detecting antibodies to the virus, and that such antibodies can be detected using Zika virus antigen. One skilled in the art would have had a reasonable expectation of success as Reed et al. indicate that Zika virus can be detected by an immunoassay test strip device, which also describes the devices of Lukkarinen and Burg.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776) as applied to claim 2 above, and further in view of the Centers for Disease Control and Prevention (“Interim Guidelines for Pregnant Women During a Zika Virus Outbreak — United States, 2016” Morbidity and Mortality Weekly Report (MMWR), 65(2);30-33, posted online January 19, 2016, retrieved from https://www.cdc.gov/mmwr/volumes/65/wr/mm6502e1.htm on 8/5/2019, 6 pages total, hereafter, “CDC”), Wang et al. (U.S. 7,090,802 B1), Reed et al. (U.S.
2017/0059566 A1), and Lanciotti et al. (“Genetic and Serologic Properties of Zika
Virus Associated with an Epidemic, Yap State, Micronesia, 2007” Emerging
Infectious Diseases, www.cdc.gov/eid, Vol. 14, No. 8, August 2008).
Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al.
are as discussed in detail above. Lukkarinen et al. and Burg et al. each teach
pregnancy testing (Lukkarinen at page 1, lines 14-15; page 8, line 30; page 9, lines 5-
10; Burg at [0046]). 
However, the references fail to specifically teach a test line that includes an antibody suitable for binding with hCG and further fail to specifically teach that a test line of at least one of the plurality of test strips includes Zika virus antigen.
The CDC teaches that Zika virus is a mosquito-borne flavivirus that causes
disease in humans (page 1). Although severe disease requiring hospitalization is
uncommon, pregnant women can be infected with Zika virus in any trimester (pages 1-
2) and studies are currently underway to investigate the association of Zika virus
infection and microcephaly (page 2). Testing for Zika virus infection is indicated for
pregnant women with a history of travel to an area with Zika virus infection who have
symptoms (pages 1-2). Zika virus testing may involve testing maternal serum samples
for IgM antibody reactive with Zika virus (page 2). The CDC further recommends
supportive treatment for Zika virus disease, as well as monitoring of pregnant women
with serial ultrasounds (page 3). 
	See above for the teachings of Wang et al, Reed et al, and Lanciotti et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the test lines of the plurality of immunoassay test strips of Lukkarinen et al., as modified by Burg et al., Brown, Ozcan et al., Myers et al. and Mott et al,of Lukkarinen et al., Burg et al., Brown, Ozcan et al., Myers et al., and Mott et al. so as to include a test line having an antibody that binds to hCG as well as another test line having Zika virus antigen in order to test a subject simultaneously and quickly for both pregnancy and Zika virus infection, due to the recognized concern before the effective filing date of the claimed invention regarding the association between Zika virus infection in pregnant subjects with fetal microcephaly (as taught by the CDC). 
One skilled in the art would have had a reasonable expectation of success because Lukkarinen et al teach immunoassays on test strips and Wang indicates that it is possible to detect hCG using antibody specific for hCG in a test strip format and Reed et al indicate that Zika virus can be detected by an immunoassay test strip device.  

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

13.	Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 B1 (Application No. 15/295,398) in view of Lukkarinen et al., Myers et al. (WO 2014/080212 A2), Brown (U.S. 2016/0187263 A1), Burg et al (US 2015/0308961 A1), Ozcan et al. (U.S. 2013/0203043 A1), and Mott et al (US 2009/0154776 A1); or, in the alternative, as being unpatentable over claim 1 of 9,857,372 B1 (Application No. 15/295,353) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al. 
	The reference patents each recite methods that involve providing a software
application to be stored on a mobile device (i.e., mobile device application) in
conjunction with testing for Zika and hCG using a plurality of immunoassay test strips.
The reference patents further recite capturing an image of a testing device and
processing image data to determine pixel count and color intensity on each test line of
the plurality of immunoassay test strips (i.e., determine color values for a plurality of
pixels of an image). The reference patents further recite comparing the results to a
control and then presenting a risk value for each of at least one disease risks (i.e.,
providing a condition indicator, wherein the condition indicator indicates a likelihood of
the presence of a medical condition).
The reference patents differ from the instant claims in that they do not recite
receiving, at a server, information and an image of the testing device from the mobile
device application. In other words, the reference patents recite a mobile app but not a
server. In addition, the reference patents do not specify normalizing color values into a
single value. The reference patents also do not recite that the mobile device app is
configured to provide 2 plurality of selectable medical! test functions as options in the user interface, receive a selection of one of the selectable medical test functions, and switch between tests within the mobile device application based on the selection, or that the server is configured to receive a transmitted message including the selection of one of the selectable medical test functions; or that the comparing to the control value is based on the selection of one of the plurality of medical test functions. 
In addition, the reference patents while reciting images, do not specify RGB color
images/values in a test line region and do not specifically teach creating a normalized
color value relative to a particular color of RGB color values. Lastly, the reference
patents do not specifically teach determining and discarding pixel “outliers” in a test line
region.
Lukkarinen et al., discussed in detail above, teach a method of imaging test strip
data comprising a mobile device executable application as well as a server apparatus
220. The server is configured to perform analyzing tasks related to biomarker testing
and image processing, on behalf of the mobile device. See especially page 11.
Additionally, Lukkarinen et al. teach that their mobile device application may
include a user interface for starting the analyzer tool and for outputting results (page 2,
lines 25-26; page 3, lines 1-9; page 10, lines 20-21; page 11, lines 3-6; page 12, lines
24-26; page 13, lines 4-6; page 16, lines 26-31; page 20, lines 10-17; page 21, line 3;
claim 13). For example, the user interface may allow the user to select amongst
different use options of the tool (ibid at page 12).
Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al which will not be reiterated here.
	Although the reference patents do not specify a server, when taken together with
the teachings of Lukkarinen et al. it would have been obvious to perform the method
using a server together with the mobile application in order to perform the image
processing functions necessary to carry out the methods of the reference patents. In
particular, it would have been obvious to apply the known technique of Lukkarinen et al.
of providing a mobile application that exchanges data with a server, such that the server
receives the image of the testing device and carries out the image processing,
comparison to a control, and providing risk values. One skilled in the art would have
been motivated to employ a server that exchanges data with the mobile app in this
manner so that the image processing could be conducted on a server having more
computing power than a mobile device. 
	In addition, it would also have been obvious to apply the known technique of
Lukkarinen et al. of normalizing image pixel data into a single value representing the
analyte concentration in molar concentration units, in order to facilitate comparison with
the control value (so that one could directly compare with the control).
It would have been further obvious to one of ordinary skill in the art to employ a
testing device that includes a plurality of immunoassay test strips, as taught by Burg et
al., when performing the methods of image analysis of a test strip of the reference
patents and Lukkarinen et al. so that a single sample from the patient could be
simultaneously tested for multiple diseases and/or patient conditions, rather than having
to separately run and image a plurality of individual test strips. Moreover, one skilled in
the art would have been motivated to combine the reference teachings as claimed since
the reference patents and Lukkarinen et al. do envision performing tests for multiple
biomarkers. One skilled in the art would have had a reasonable expectation of success
because Burg et al. indicate that their multi-test strip device is capable of being imaged
by a smart phone, which is the same image analysis capture method used by
Lukkarinen et al. 
	In addition, it would have been further obvious to receive images that are RGB
color images, and likewise to determine and normalize RGB color values because of the
art-recognized suitability of RGB color for the same purpose of detecting visual test strip
results. In particular, when taken together with the teachings of Myers et al. who
indicate that images of test strips may be taken as RGB color (including images taken
using a smart phone, as in the reference patents), one of ordinary skill in the art would
have found it obvious to select RGB color as a known means of detecting, storing, and manipulating the visual results observed on the test strip. One skilled in the art would
have had a reasonable expectation of success as the reference patents already
contemplate that one may capture images and detect intensity data thereof; and RBG
was a known way of expressing color data for digital images (as taught by Myers et al.).
With respect to the creation of a normalized color value, it would also have been
obvious to apply the known technique of Lukkarinen et al. of creating a normalized color
value in order to arrive at a single numerical value amenable to comparison, e.g.
representing the analyte concentration in molar concentration units, in order to facilitate
comparison with the control value (so that one could directly compare with the control).
With respect to the creation of a normalized color value relative to a particular color, it
would have been further obvious to arrive at this feature by applying the known
technique as taught by e Myers, who teach that a single value can be created using for
example only green or blue channels (Myers). One skilled in the art would have been
motivated to do this because of the art-recognized suitability of using a single color in
order to associate image data with a particular marker so that the test results for that
marker can be readily interpreted based on a particular color (as in Myers). 
	Additionally, it would have been further obvious to determine and discard pixels
determined to be outliers in a test line region by applying this known technique as
taught in each of Lukkarinen, Ozcan et al. and Mott et al., so that only valid data are
used in the analysis and unwanted parts of the image that might not contribute useful
information do not interfere with the analysis.
It would have been further obvious to arrive at the claimed invention by providing
a user interface within the mobile device application so that the user can select/input the appropriate test to be run and switch between tests based on the selection, whereby
this selection is received by the mobile device app, resulting in the mobile app then
displaying information to the user that is representative of the selected test (i.e.,
“switching” between tests), and the user selection is also transmitted to the server.
Concomitantly, it would have been obvious to configure the server of Lukkarinen et al.
so that it can receive this transmitted information about the user’s selection of the
appropriate type of test run. One skilled in the art would have been motivated to do this
by applying the known techniques of Lukkarinen et al., Brown and Ozcan et al.; Brown
and Ozcan in particular teaching mobile device apps for imaging test strips whereby the
user enters information about the type of test to be run in order to improve the similar
methods of the reference patents. One skilled in the art would have been further
motivated to configure a mobile device app and server in this manner for use in the
methods of the reference patents so that it is clear what type of test(s) the user is
conducting and so that the user is presented with information by the mobile app that is
tailored to the selected test(s), e.g. malaria testing. This would be particularly pertinent
to the methods of the reference patents, which also involve performing a plurality of tests. As such, configuring the a interface of the mobile device app so as to present the
user with possible tests to be run and receiving the user selection for transmission to
the server, with presentation of information back to the user, would avoid uncertainty as
to what particular medical test has been performed.
With respect to the recitation that comparing by the server to a control level is
“based on the selection of one of the plurality of medical test functions’, it would have
been further obvious to arrive at this feature by configuring the server to compare a test result to a control level for the particular medical test being conducted (i.e., the
particular biomarker being tested for). As above, Lukkarinen et al. make clear that their
server apparatus can compare the reaction level (single value) to limits, such as a
normal level, thereby reading on a control value; and the ordinary artisan would have
found it obvious to compare to a normal level of the particular biomarker being
measured. When configuring the system to allow the user to select the test to be
performed as analyzed in detail above, it would have been further obvious to take this
information into account and to compare against a control value relevant to that
selected test, i.e. a control value for the biomarker being assayed, depending on the
user-selected test. One would have been motivated to do this in order to determine if
the results of the test are normal for the particular test being run, or alternatively if the
measured level is abnormal for the test. 
	With respect to claim 2, the reference patents also recite that the immunoassay
test strips include a sample pad, a conjugate pad with particles for conjugating a
biologic, and a test line. Although the reference patents do not specifically recite that the
test line is on a membrane strip and that there is a further control line, Lukkarinen et al.
teach analogous test strips comprising a sample pad (page 26, item 4), a conjugate pad
containing particles for labeling antibody or analyte (page 26, items 3 and 5) anda
membrane having viewable/ visible test and control lines (page 26, item 6). See also
pages 26-27 and Fig. 1. It would have been obvious to provide the test line as well as a
control line on a membrane by applying the known technique of Lukkarinen et al. and
one would be motivated to include a control line in order to ascertain that the assay has
run correctly. 
	With respect to claim 3, Lukkarinen teaches using a server capable of data
exchange with a mobile device having an executable application for performing tests for
one or more biomarkers (see, e.g., Lukkarinen et al. at abstract, page 1, lines 8-10;
page 2, lines 1-3; page 8, lines 13-16; page 10, lines 10-16; page 11, lines 3-27). The
app is configured to receive results from the server (Lukkarinen et al. at page 10, lines
10-16).
However, Lukkarinen et al. does not specify that the server is configured to
provide the app with data relating to each of a plurality of selectable test functions (as
recited in instant claim 3). 
	Burg et al. also pertains to systems for imaging of test strips, whereby the test
strip can include an unique identification label (UID) 24 that may contain certain
identification information about the test strip 10, such as a list of the analytes that are
best tested and other identifying information ([0050] and Fig. 1). The UID may be
associated with information that is stored elsewhere, such as a server. The identification
information may be used in validation processes to ensure the diagnostic instrument 10
is suitable for the tests being performed and to ensure that it is safe to use, in good
working condition, or to resolve other issues which may impact quality and reliability of
the test results.
In addition, Brown also teaches that a set of instructions for a test may be
downloaded to a smart phone app from a server ([0031]; see also at [(0028]), thereby
reading on data/ application data relating to a medical test functions. Similarly, Brown
teaches that a message regarding the test the user is performing can be sent from the
server to the smart phone [0033]. For example, messages relating to recalls or to indicate a strip is from a bad lot or is expired may be sent from the server ([0037],
[0039], [0061]) which would also read on data/ application data relating to a medical test
functions.
It would have been obvious to one of ordinary skill in the art to configure the
server of the reference patents so as to be able to provide additional information
regarding the tests to be performed to the mobile application so that the end user could
readily obtain information such as what analytes a test strip will test for, whether a test
strip is expired or is in good working conditions. Additionally, one skilled in the art would
have been motivated to configure the server to transmit such information to the mobile
app for validation purposes in order to assure the quality and reliability of the test results
(as taught by Burg et al.). Furthermore, one skilled in the art would have had a
reasonable expectation of success as the server of Lukkarinen et al. is capable of
exchanging information with the mobile app, and furthermore because Burg et al.
pertains to the same type of testing device exemplified in the reference patents and
Lukkarinen et al. (i.e., a test strip device). 
	With respect to claims 5-7, Lukkarinen et al. teach that the test results can be
quantitative or qualitative, for example in the form of exact biomarker concentrations
(i.e., quantitative result, also reading on “reaction rating” when this terminology is given
its broadest reasonable interpretation) or in the form of a low or high amount of
biomarker, or the presence or absence of a biomarker (i.e., qualitative result). See page
7, lines 3-12. It would have been obvious to apply this known technique of outputting
either quantitative or qualitative results depending on the particular test and/or user
preference. 
	With respect to claims 8-10, the reference patents recite the test line of the
plurality of immunoassay test strips includes Zika virus antigens and the test line of
another one of the plurality of immunoassay test strips includes antibodies suitable for
binding with hCG (see last paragraph of claim 1 of the reference patents).

14.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 claim 1 of U.S. Patent No. 9,857,373 B1 (Application 15/295,398) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al as applied to claim 1 above, and further in view of Van Roosmalen et al. (WO 2016/079219); or, in the alternative, as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 B1 (Application No. 15/295,353) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al, as applied to claim 1 above, and further in view of Van Roosmalen et al (WO 2016/079219) 
	The reference patents and Lukkarinen et al., Burg et al., Brown, Ozcan et al.,
Myers et al. and Mott et al. are as discussed in detail above, which teach a method
substantially as claimed in which the server is configured to compare the test result/
reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al.
teach normalized control levels in that the levels are reported in concentration units
rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page
19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, the references do not specify that the control value is a normalized
value of a dataset from previously conducted tests stored on a database (as in instant
claim 4). 
	Van Roosmalen et al. also pertains biomarker testing in which normalized control
values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31).
Furthermore, the reference teaches that the normal control level can be a database of
determinant patterns from previously tested subjects (page 79, lines 12-19; and see
also at page 78, lines 14-24; and at page 44, line 31 to page 45, line 9). 
	It would have been obvious to apply the known technique of Van Roosmalen et
al. of using a control value that is obtained from previously tested subjects, stored ina
database in order to achieve the same purpose, namely to provide a point of
comparison against which test results may be compared in order to interpret the
significance of the test results. Put another way, although the reference patents and
Lukkarinen et al. do not specify how their control value(s) were originally derived, one
skilled in the art would have found it obvious to derive control value(s) by testing normal
control subjects as a known way of obtaining appropriate control values(s). Additionally,
although Van Roosmalen et al. do teach normalized control values, it is noted that
Lukkarinen et al. also teach normalization of pixel image data into analyze concentration
levels, and so it would have been obvious to similarly normalize the control level into
molar concentration units to facilitate direct comparison with the normalized test results.
Furthermore, one skilled in the art would have had a reasonable expectation of
success in storing the normalized control values in a database as Lukkarinen et al.
indicate that their server apparatus may contain a database as well as memory for
storing information and data (page 23).

15.	Claims 1, 2, and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 10,473,659 B2 (Application No. 10/473,659) in view of Lukkarinen et al., Myers et al., Brown, Ozcan et al., and Tyrrell et al for the reasons of record in the Final Rejection dated 2/4/21.

16.	Claim 3 is also rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-7 of U.S. 10,473,659 B2 (Application No. 10/473,659) in view of Lukkarinen et al., Myers et al., Brown, Ozcan et al. and Tyrrell et al. as applied to claim 1 above, and further in view of Burg et al for the reasons of record in the Final Rejection dated 2/4/21. 

17.	Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,902,951 (Application No. 16/137,213) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al or, in the alternative, as being unpatentable over claims 1-8 of U.S. Patent No. 11,107,585 (Application No. 16137204) in view of Lukkarinen
et al., Myers et al., Brown, Burg et al, Ozcan et al. and Mott et al, or in the alternative over claims 1-9 of U.S. Patent 11,125,749 (Application No. 16/001,771) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al. and Mott et al, or in the alternative over claims 1-9 of U.S. Patent 11,107,585 (Application No. 16/137,204) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al. and Mott et al. 
	The reference patent also recites methods that use a mobile device and a server
configured to receive test results and user information associated with a testing device. The testing device may include a plurality of immunoassay test strips. The mobile device may include a software application (app) stored thereon and a camera. The mobile app may be configured to capture an image of the testing device, process the image to determine pixel count and line intensity, and to compare the results to a control.
The reference patent further recites that the server is configured to receive, from
the mobile device, an image of a test device, as well as to determine and store test
results.
	The reference application differs from the instant claims in that while reciting
image processing to determine pixel count and intensity determined from the camera
image, it does not specify RGB color images/values; and does not specifically teach
creating a normalized color value relative to a particular color of RGB color values that
is then compared to a control value stored on the server. 
	The patent also does not recite that the mobile device app is configured to
provide a plurality of selectable medical test functions as options in the user interface,
receive a selection of one of the selectable medical test functions, and switch between
tests within the mobile device application based on the selection, or that the server is
configured to receive a transmitted message including the selection of one of the
selectable medical test functions.
Lastly, the reference patent does not specifically teach determining and
discarding pixel “outliers” in the test line region.
However, when taken together with the additional teachings of Lukkarinen et al.,
Myers et al., Brown, Ozcan et al., and Mott et al. as discussed in detail above, it would
have been obvious to arrive at these features.
Lukkarinen et al., discussed in detail above, teach an analogous system for
performing biomarker testing via imaging of test strip devices, in which the server may
be included/considered as part of the system together with the mobile device application
(see, e.g., pages 11-13). Furthermore, Lukkarinen et al. teach as above that server is
configured to perform analyzing tasks related to biomarker testing and image
processing, on behalf of the mobile device. See especially page 11. Please see
preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here. 
	Therefore, although the reference patent does not specifically teach that the
server performs these functions, it would have been obvious to provide the server
together with the mobile application as part of the claimed system and to configure the
server to perform image processing functions associated with reading test strips (which describes the purpose of the system of the reference application). In particular, it would
have been obvious to apply the known technique of Lukkarinen et al. of configuring the
server to receive the image of the testing device and to carry out image processing and
comparison to a control.
In addition, it would also have been obvious to apply the known technique of
Lukkarinen et al. of normalizing image pixel data into a single value representing the
analyte concentration in molar concentration units, in order to facilitate comparison with
the control value (so that one could directly compare with the control).
One skilled in the art would have been motivated to do this so that computing-
heavy functions could be carried out on the server, which may have computing power
than a mobile device. 
	In addition, it would have been further obvious to receive images that are RGB
color images, and likewise to determine and normalize RGB color values because of the
art-recognized suitability of RGB color for the same purpose of detecting visual test strip
results. In particular, when taken together with the teachings of Myers et al. who
indicate that images of test strips may be taken as RGB color (including images taken
using a smart phone, as in the reference patents), one of ordinary skill in the art would
have found it obvious to select RGB color as a known means of detecting, storing, and
manipulating the visual results observed on the test strip. One skilled in the art would
have had a reasonable expectation of success as the reference patents already
contemplate that one may capture images and detect intensity data thereof; and RBG
was a known way of expressing color data for digital images (as taught by Myers et al.). 
	With respect to the creation of a normalized color value, it would also have been
obvious to apply the known technique of Lukkarinen et al. of creating a normalized color
value in order to arrive at a single numerical value amenable to comparison, e.g.
representing the analyte concentration in molar concentration units, in order to facilitate
comparison with the control value (so that one could directly compare with the control).
With respect to the creation of a normalized color value relative to a particular color, it
would have been further obvious to arrive at this feature by applying the known
technique as taught by Myers et al., who teach that a single value can be created using
for example green or blue channels (Myers). One skilled in the art would have been
motivated to do this because of the art-recognized suitability of using a single color in
order to associate image data with a particular marker so that the test results for that
marker can be readily interpreted based on a particular color (as in Myers).
Additionally, it would have been further obvious to determine and discard pixels
determined to be outliers in the test line region by applying this known technique as
taught in each of Lukkarinen, Ozcan et al. and Mott et al., so that only valid data are
used in the analysis and unwanted parts of the image that might not contribute useful
information do not interfere with the analysis. 
	Furthermore, when taken together with the additional teachings of Brown and
Ozcan et al. as discussed in detail above, it would have been obvious to arrive at the
claimed invention by configuring the user interface of the reference patent's mobile
device application so that the user could select/input the appropriate test to be run and
switch between tests based on the selection, whereby this selection is received by the
mobile device app and then transmitted to the server. Concomitantly, it would have been obvious to configure the server so that it can receive this transmitted information
about the user’s selection of the appropriate type of test run. One skilled in the art would
have been motivated to do this by applying the known techniques of Brown and Ozcan
et al., who each teach mobile device apps for imaging test strips whereby the user
enters information about the type of test to be run in order to improve the similar system
of the reference patents; and one skilled in the art would have been further motivated to
configure the mobile device app and server in this manner so that it is clear what type of
test(s) the user is conducting. This would be particularly pertinent to the system of the
reference application which also involves performing one or more different tests (see
claim 1 of the reference patent). As such, configuring the user interface of the mobile
device app so as to present the user with possible tests to be run and receiving the user
selection for transmission to the server would avoid uncertainty as to what particular
medical test has been performed. 
	With respect to claim 2, it would have been obvious to arrive at the claimed
features by applying the known techniques of Lukkarinen et al. as analyzed in detail
above, corresponding to conventionally known features of immunoassay test strips.
With respect to claim 3, the reference patent also does not apparently specify
that the server is configured to provide the app with data relating to each of a plurality of
selectable test functions (as recited in instant claim 13).
However, Lukkarinen teaches a server capable of data exchange with a mobile
device having an executable application for performing tests for one or more biomarkers
(see, e.g., Lukkarinen et al. at abstract, page 1, lines 8-10; page 2, lines 1-3; page 8, lines 13-16; page 10, lines 10-16; page 11, lines 3-27). The app is configured to receive
results from the server (Lukkarinen et al. at page 10, lines 10-16).
Furthermore, Brown teaches that a set of instructions for a test may be
downloaded to a smart phone app from a server ([0031]; see also at [0028]), thereby
reading on data/ application data relating to a medical test functions. Similarly, Brown
teaches that a message regarding the test the user is performing can be sent from the
server to the smart phone [0033]. For example, messages relating to recalls or to
indicate a strip is from a bad lot or is expired may be sent from the server ([0037],
[0039], [0061]) which would also read on data/ application data relating to a medical test
functions. 
	It would have been further obvious to one of ordinary skill to configure the server
to provide, to the mobile device application, data/ application pertaining to the plurality
of medical test functions in order to provide the user with a set of instructions for
performing the particular test(s) to be completed by the user, thereby aiding the user in
performing the test(s). Additionally and/or alternatively, it would have been obvious to
configure the server to provide data to the mobile device app pertaining to bad test strip
lots or expired test strips for the test(s) the user plans to perform. One skilled in the art
would have had a reasonable expectation of success as Lukkarinen et al. teaches that
their server is capable of exchanging data back and forth with the mobile device app.

18.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,902,951 (Applications No. 16/137,213) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al., and Mott et al, or, in the alternative, as being unpatentable over claims 1-8 of U.S. Patent No. 11,107,585 (Application No. 16137204) in view of Lukkarinen et al., Myers et al., Brown, Ozcan et al. and Mott et al, or in the alternative over over claims 1-9 of U.S. Patent 11,125,749 (Application No. 16/001,771) in view of Lukkarinen et al., Myers et al., Brown, Ozcan et al. and Mott et al, or in the alternative over claims 1-9 of U.S. Patent 11,107,585 (Application No. 16/137,204) in view of Lukkarinen et al., Myers et al., Brown, Burg et al, Ozcan et al. and Mott et al. as applied to claim 1 above, and further in view of Van Roosmalen et al. 
	The reference patent is as discussed in detail above, which teaches a method
and system substantially as claimed in which the server is configured to compare the
test result/ reaction level to limits, such as a normal control value. Furthermore,
Lukkarinen et al. teach normalized control levels in that the levels are reported in
concentration units rather than as raw image pixel data. See page 7, lines 10-13; page
18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, the references do not specify that the control value is a normalized
value of a dataset from previously conducted tests stored on a database (as in instant
claim 4). 
	Van Roosmalen et al. also pertains biomarker testing in which normalized control
values are used as a point of comparison (page 5, lines 19-21; page 36, lines 25-31).
Furthermore, the reference teaches that the normal control level can be a database of
determinant patterns from previously tested subjects (page 79, lines 12-19; and see
also at page 78, lines 14-24; and at page 44, line 31 to page 45, line 9). 
	It would have been obvious to apply the known technique of Van Roosmalen et
al. of using a control value that is obtained from previously tested subjects, stored ina
database in order to achieve the same purpose, namely to provide a point of
comparison against which test results may be compared in order to interpret the
significance of the test results. Put another way, although Lukkarinen et al. do not
specify how their control value(s) were originally derived, one skilled in the art would
have found it obvious to derive control value(s) by testing normal control subjects as a
known way of obtaining appropriate control values(s). Additionally, although Van
Roosmalen et al. do teach normalized control values, it is noted that Lukkarinen et al.
also teach normalization of pixel image data into analyze concentration levels, and so it
would have been obvious to similarly normalize the control level into molar
concentration units to facilitate direct comparison with the normalized test results.
Furthermore, one skilled in the art would have had a reasonable expectation of
success in storing the normalized control values in a database as Lukkarinen et al.
indicate that their server apparatus may contain a database as well as memory for
storing information and data (page 23). 

19.	Claims 1, 2 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 17-20 of copending Application No. 15/786,139 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al for the reasons of record in the Final Rejection dated 2/4/21.   
	

20.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 17-20 of copending Application No. 15/786,139 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al for the reasons of record in the Final Rejection dated 2/4/21. 

21.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of copending Application No. 15/804,983 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al for the reasons of record in the Final Rejection dated 2/4/21.

22.	Claims 1, 2, and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of copending Application No. 16/137,076 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,106 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,150 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,249 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,287 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-21 of copending Applications No. 16/137,294 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al for the reasons of record in the Final Rejection dated 2/4/21.  

23.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of copending Application No. 16/137,076 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,106 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al., as applied to claim 1 above, and further in view of Burg et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,150 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,249 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,287 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al.; or, in the alternative, as being unpatentable over claims 2-21 of copending Application No. 16/137,294 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Burg et al for the reasons of record in the Final Rejection dated 2/4/21. 

24.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 of copending Application No. 16/137,076 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Van Roosmalen et al. or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,106 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,150 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Van Roosmalen et al.; or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16/137,249 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Van Roosmalen et al.; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16/137,287 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al. as applied to claim 1 above, and further in view of Van Roosmalen et al.; or, in the alternative, as being unpatentable over claims 2-21 of copending Application No. 16/137,294 in view of Lukkarinen et al., Myers et al., Brown, and Ozcan et al, as applied to claim 1 above and further in view of Van Roosmalen et al for the reasons of record in the Final Rejection dated 2/4/21. 

25.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 15/804,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘990 claims a method that uses the system recited in instant claims 1-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Response to Arguments
26.	Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
 	In response to the 103 rejection over Lukkarinen et al. (WO 2015/022318 A1) in view of Burg et al (US 2015/0308961 A1), Brown (U.S. 2016/0187263 A1), Ozcan et al. (U.S. 2013/0203043 A1), Myers et al. (WO 2014/080212 A2), and Mott (US 2009/0154776) Applicants argue that:
	a.) The combination of references do not teach responsive to a selected medical test function switching to the selected medical test function within the mobile device application and pulling the test data necessary to perform the selected medical test function from a server. 
	Applicant’s argument has been considered but is not convincing because as noted above, the combination of Lukkarinen et al, Brown, and Ozcan et al make obvious this limitation. 
	b.) Claim 1 has been amended to more particularly focus on the RGB color values of the pixels within an image and its comparison to a normalized control value. The process involves the mobile device application identifying the RGB color values for each of the pixels within a received image. The outliers are determined based upon these RGB color values and discarded. A normalized value is created from the remaining pixels wherein the normalized RGB value is created relative to a particular color of the red, green and blue color values that is associated with the test line of
the testing device. The normalized value is compared with a normalized control value to provide a condition indicator indicating a likelihood of the presence of a medical condition. Thus, the process takes the multiple RGB color values and processes them down to a single normalized value that is used for generation of a condition indicator. This is also distinct from the recited references. 
	Applicant’s argument has been considered but is not convincing. The concept of normalized RGB color values is taught by Myers. It would have been obvious to arrive at this feature by applying the known technique as taught by Myers, who teach that a single value can be created using for example only green and blue channels. One skilled in the art would have been motivated to do this because of the art-recognized suitability of using a single color channel in order to associate image data with a particular marker so that the test results for that marker can be readily interpreted based on a particular color (as in Myers). With respect to determination and discarding of pixel outliers in a test line region, as discussed above, Lukkarinen does not expressly refer to determining and discarding pixel “outliers” in a test line region (although the methods of Lukkarinen do appear to teach this feature in teaching pixel thresholding). Furthermore, such features were well-known in the prior art: for example, Mott et al. teach discarding the ten percent brightest pixels and the ten percent darkest pixels inside the spot area [0058]. Thus, Mott fairly teaches discarding outlier pixels in the test region.
	c.) Applicants argue that Lukkarinen does not describe processing utilizing RGB values as recited in the instant claims. Instead, Lukkarinen describes the use of black, white and gray color values for detecting the results of the test. However, while Lukkarinen may describe the use of black, white and gray color values, it does not describe distilling these down to a single normalized value as recited in claim 1 and is further distinguishable for this reason in addition to not disclosing RGB color values. Applicant’s argue the Burg does not teach utilizing RGB color values associated with multiple pixels to determine a single normalized value for the entire image. Applicants also argue that Myers does not teach determination of a single normalized value for an entire image or comparison of the single normalized value with a control value to determine a condition indicator. 
	Applicant’s argument has been considered but is not convincing. Applicant's appear to be arguing the references (Lukkarinen, Burg, and Myers) individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to Myers, Myers does in fact teach taking images (pages 9 and 10) and teach that a particular marker may prompt color analysis data for a particular color region to read (page 16, first paragraph). For example, for a particular the color analysis might involve reading the Green and Blue channels (i.¢., particular colors). The color value of the responsive region may be scaled (i.e., a normalized color value is created relative to a particular color of the RGB color values; ibid). See also paragraph bridging pages 10-11 discussing transforming the hue measurements (e.g. RGB measurements) into a value with units, for example ng/ml, which is indicative of the concentration of target analyte in the sample. Myers teach that the color value may be scaled (page 16, first paragraph), i.e. a normalized color value from an image. With respect to the recitation that condition indicator indicates a likelihood of a
presence of a medical condition “responsive to the comparison of the normalized RGB
value with the control normalized RGB value”, Lukkarinen et al. teach outputting
conclusions regarding ovulation based on a certain concentration of progesterone (page
7, lines 17-21) or regarding the subject’s stress level (page 9, lines 27-33). Both of
these would read on providing a condition indicator, wherein the condition indicator
indicates the likelihood of the presence of a medical condition. Additionally, it would be
obvious to determine a medical condition responsive to the comparison of the
normalized RGB value with the control normalized RGB value, as taught by Mott, to arrive at the claimed invention, for the purposes of accurately determining the concentration of a target compound in a liquid sample as taught by Mott (par. 7). 

	In response to the double patenting rejections and provisional double patenting rejections:
	a.) With respect to the double patenting rejection based on 9,857,373 and 9,857,372, Applicants argue that the ‘373 and ’372 Patents provide no limitations relating to obtaining test data responsive to a selected medical test function within a mobile device application or to the processing of images using RGB color values in the manner recited in Claim 1. Further, Claim 1 of the ‘373 and ‘372 Patents does not include a limitation relating to providing a condition indicator indicating a likelihood of a presence of a medical condition responsive to the comparison of the normalized RGB value with the normalized control value. Each of these limitations render Claim 1 patentably distinct from the ‘373 and ‘372 Patents. The Lukkarinen, Myers, Brown, Burg,
Ozcan and Mott references further fail to disclose or suggest these limitations. Thus, the Applicant respectfully submits that a Terminal Disclaimer is not necessary. 
	Applicant’s arguments have been considered but are not convincing because contrary to Applicant’s arguments the Lukkarinen, Myers, Brown, Burg, Ozcan and Mott references do in fact teach the limitations noted by Applicants as pointed out above in the 103 rejections and when considered in combination with the ‘373 and ‘372 patents make obvious the instant invention. 
	b.) With respect to the remaining double patenting and provisional double patenting rejections of record, Applicants argue that for “similar reasons to those discussed above” terminal disclaimers are not necessary. However, it is not clear as to what these “similar reasons” encompass with respect to each of the patents or applications and the combined teachings of secondary references that are referenced in each double patenting rejection. These rejections are being maintained because there is no specific traversal for each rejection. 

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



5/21/2022